DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 2 March 2022.  Amendments to claims 1, 8, 10, 19, and 20 are acknowledged and have been carefully considered.  Claims 1-20 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 10, include the steps of:
A method for computer-based distribution and incentivized consumption of long-form content, the method comprising: 
authenticating a connection from a user device to a server, wherein the user device is associated with a consumer of long-form content; 
obtaining, from the user device, a selection comprising an item of long-form content that the consumer selects from a database comprising a plurality of items of long-form content, wherein each item of long-form content in the plurality is associated with an author; 
establishing a connection from an author device to the server, wherein the author device is associated with the author of the selection; 
displaying the selection on at least one of an audio interface and a graphical user interface of the user device; 
sending a reward to the user device and to the author device when the consumer consumes the selection, wherein a rate at which the computing system sends the reward to the user device and to the author device when the selection comprises a promoted item of long-form content is faster than a rate at which the computing system sends the reward to the user device and to the author device when the selection does not comprise the promoted item of long-form content..  

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-9 is/are drawn to a system (i.e., a machine/manufacture) methods (i.e., a process), claims 10-18 is/are drawn to methods (i.e., a process), and claims 19 and 20 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 1-20 is/are drawn to one of the statutory categories of invention.

Independent claims 1 and 19 recites/describes identical or nearly identical steps with respect to claim nine (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of retrieving user information of a user; wherein the user is a consumer of long-form content; obtaining a selection comprising an item of long-form content that the consumer selects comprising a plurality of items of long-form content, wherein each item of long-form content in the plurality is associated with an author; wherein the author device is associated with the author of the selection; displaying the selection on at least one of an audio interface and a graphical user interface of the user device; sending a reward to the user and to the author when the consumer consumes the selection, wherein the selection comprises the promoted item of long-form content and the computing system sends the reward to the user and to the author at a rate that is faster than a rate at which the system sends the reward to the user and to the author when the selection does not comprise the promoted item of long-form content.  

This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a server, a database, and memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [60] recites “platform 1400 includes a server computer 1410, which we call the “Incented Platform” server. The server 1410 is coupled to a database 1420 and to a network 1440 as a web service. In this way, the Incented Platform server 110 may be communicatively coupled with the user's smart phone,” written description paragraph [62] recites “hardware components include a processor, memory, clock, and storage, as well as a camera, audio system (including an audio output for headphones/earbuds), sensors, and a location subsystem (e.g., a GPS or Wi-Fi based location system),” and written description paragraph [63] recites “user device 1450 may comprise one or more physical and/or logical devices that collectively provide the functionalities described herein. In some embodiments, user device 1450 may comprise one or more replicated and/or distributed physical or logical devices.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-9, 11-18, and 20 are directed to the judicial exception as explained above for Claims 1 and 10, and are further directed to limitations directed to defining the types of long-form content sent to users, definition of time periods over which a user may earn rewards, specifications of types of rewards provided, and the provision of rewards with respect to content viewing time.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 2-9, 11-18, and 20 do not add more to the abstract idea of independent Claims 1 and 10 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (20150081395) in view of McCoy et al. (20140236772).

Claims 1, 10, and 19:	Katz discloses a system for computer-based distribution and incentivized consumption of long-form content, the computing system comprising: a server; a database communicatively coupled to the server, the database comprising a plurality of items of long-form content, wherein each item of long-form content in the plurality is associated with an author; a processor; and a memory communicatively coupled to the processor, the memory storing programmatic code that, when executed by the processor ([134-137, 139]), causes the computing system to at least: 
authenticate a connection from a user device to the server, wherein the user device is associated with a consumer of long-form content ([27 “assign one of a plurality of access levels to each of the second users for the one of the plurality of goods, the plurality of access levels including an initial access level, each of the plurality of access levels controlling a different level of interaction with the second users and the good, (iii)storing, via a memory of the network, the plurality of access levels as associated with each of the second users,” 55 “goods may include images, e-books, audio recordings,”]); 
obtain, from the user device, a selection comprising an item of long-form content that the consumer selects from the plurality of items of long-form content, wherein each item of long-form content in the plurality is associated with an author ([28, 57]) ; 
establish a connection from an author device to the server, wherein the author device is associated with the author of the selection ([56]); 
display the selection on at least one of an audio interface and a graphical user interface of the user device ([46, 75, 123, Fig. 8]); 
Katz does not explicitly disclose, however McCoy discloses:
send a reward to the user device and to the author device when the consumer consumes the selection ([13 “commerce transactions may be executed using words as the unit of currency. Money (for example U.S. dollars, Euros, or any other form of currency) may be used to buy units of words (except for the free words available), and then those units of words are used as a unit of currency to purchase writer-reader content,” 14, 15, 53, 54, 55 “number of words may be included for each item of writer-reader content displayed. This helps members in determining whether to purchase certain items of content, based on the amount of words left in their account or the price required to obtain enough words to complete the transaction. As shown in FIG. 14, the social publishing service may be able to differentiate between counts for free words, and counts for paid words,” 56-58]), wherein a rate at which the computing system sends the reward to the user device and to the author device when the selection comprises a promoted item of long-form content is faster than a rate at which the computing system sends the reward to the user device and to the author device when the selection does not comprise the promoted item of long-form content ([32 “a reader with an allotment of 10,000 words may choose to purchase a 6,000 word novel, three 500 word articles, and a 2,500 word magazine. As the reader spends these words on purchases, the writers of each work are paid according to the number of words of their work purchased,” 38 “Top Readers 105 may be determined using a formula based on the number of words in a reader's library, the number of reviews written along with a review-relevancy score for each, the number of member referrals made by the user, the amount of words or writer-reader content the user has gifted or referred, the number of new members who have signed up based on referrals, invitations, or gifts from the user. The Top Writers 106 may be determined using a formula based on a number of words sold by a writer, reviewers ratings (and review quality factor) of the writer's works, gifted and referred rate, fan base, and conversion rate of users to registered members,” 60 “sliding scale of value based on invitations, referrals, gifts sent, and the number of new members who sign up in response is used to determine the number of word credits given,” 61 “works listed on bestseller lists or by more popular writers may sell for a higher price per word than works by amateur or unknown writers. As another example, the price per word for novels may be higher than the price per word of newspaper or magazine articles,”]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the reward delivery or sending rate as disclosed by the written description at paragraph [33] to be the prioritization of reward delivery determined by a user or viewer selection of promoted or non-promoted content.  That is the Examiner interprets the delivery rate as faster in the case of a selected and promoted content item as compared to the delivery rate in the case of a selected and non-promoted content item, in the absence of further illustrative disclosures in the written description, to be the prioritized delivery of content with respect to whether or not the content is promoted or non-promoted content.  Taken together, the Examiner interprets the written description in the context of the claimed invention to disclose the prioritization and delivery of content that is being promoted and the prioritization of rewards to users when the users select promoted content as opposed to non-promoted content.
Therefore it would be obvious for Katz to send a reward to the user device and to the author device when the consumer consumes the selection, wherein the selection comprises the promoted item of long-form content and the computing system sends the reward to the user device and to the author device at a rate that is faster than a rate at which the computing system sends the reward to the user device and to the author device when the selection does not comprise the promoted item of long-form content as per the steps of McCoy in order to enable participating content producers and consumers to earn and procure rewards in return for consuming or producing content, with reward provided considering priority of consumption, and thereby potentially increase the activities between authors and consumers.

Claims 2 and 11:	Katz in view of McCoy discloses the system of claims 1 and 10, and Katz further discloses wherein the plurality of items of long-form content comprises at least one of an e-book, an audiobook, and a podcast ([55, 62 “digital downloads, audiobooks,”]).  

Claims 3 and 12:	Katz in view of McCoy discloses the system of claims 1 and 10, and Katz further discloses wherein the computing system sends the reward to the user device and to the author device when the consumer consumes the selection for a predetermined time period ([103 “Payment Period, which is expressed as a Time Period where unregistered buyers can gain complete, up front, access to the goods before they must either pay the Creator directly to gain permanent access to the goods with additional incentives if available, or share the goods once to gain more time in the payment period,”]).  

Claims 4 and 13:	Katz in view of McCoy discloses the system and method of claims 3 and 12, and Katz further discloses wherein the reward sent to the user device and the author device comprises one Readercoin and wherein the predetermined time period is ten minutes ([28 “plurality of access levels may control a viewing time that each of the second users are able to view a respective one of the goods associated with the access level. The viewing time may be extended a predetermined amount of time each time the second user shares the respective one of the goods with at least one other user. The viewing time may be infinite if the second user shares the respective one of the goods with a predetermined number of other users,” 104 “he or she must first choose how much additional time in the Payment Period a buyer is granted for sharing the work one time in Step 309b. Next in step 309c, the seller selects the total number of times a buyer can gain additional time for sharing the work. For example, the seller may choose a restriction of five shares to gain additional time in the Payment Period. The seller can then decide if buyers are granted permanent access to the goods for sharing the work Multiple times in step 310. If no, buyers can only gain additional time in the Payment Period by either paying the creator directly for permanent access, or sharing the work a restricted or unrestricted number of times,” 111 “buyer shares the work one time and gains the additional time selected by the seller,” 113]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures related to Readercoin, which comprises both the name of the claimed application and the name of trading currency, to be the same as any other named trading currency as disclosed by Katz.  As well, the Examiner interprets the claimed ten minutes to be a unit of time similar to that disclosed by Katz, which is a time range over which a user may view a good or secure rights for a purchase (see at least Katz [28]). 

Claims 5 and 14:	Katz in view of McCoy discloses the system of claims 1 and 10, and Katz further discloses wherein the programmatic code, when executed by the processor, further causes the computing system to at least donate the reward sent to the user device or the reward sent to the author device to a charity ([118]).  

Claims 6 and 15:	Katz in view of McCoy discloses the system of claims 1 and 10, and Katz further discloses wherein the programmatic code, when executed by the processor, further causes the computing system to at least exchange the reward sent to the user device or the reward sent to the author device for cash ([22, 23, 62, 63, 107-110, Fig. 7]).  

Claims 7 and 16:	Katz in view of McCoy discloses the system of claims 1 and 10, and Katz further discloses wherein the programmatic code, when executed by the processor, further causes the computing system to at least donate the reward sent to the user device to a crowdfunding project to support author projects ([118]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets a donation to a crowdfunding project to be understood by a person of skill in the art to be a donation to a charity.

Claims 8, 17, and 20:	Katz in view of McCoy discloses the system and method of claims 1, 10, and 19 and Katz further discloses wherein the programmatic code, when executed by the processor, further causes the computing system to at least display a promoted item of long-form content selected from the plurality of items of long-form content on the graphical user interface of the user device ([55 “goods may include images, e-books, audio recordings, video recordings, computer applications, and/or any other forms that can be transferred over a communication network like the Internet,” 123 “Visual data that is tracked in content discovery module 212 within the content market module 110 in the content market computer system 100, is processed and displayed as visual data, Fig. 8]).

Claims 9 and 18:	Katz in view of McCoy discloses the system and method of claims 8 and 17, and Katz further discloses wherein the computing system sends the reward to the user device and to the author device at the rate that is faster than the rate at which the computing system sends the reward to the user device and to the author device when the selection does not comprise the promoted item of long-form content for a predetermined period of time ([38 “formula based on a number of words sold by a writer, reviewers ratings (and review quality factor) of the writer's works, gifted and referred rate, fan base, and conversion rate of users to registered members,” 53-58]).  

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 2 March 2022 with respect to the rejection of claims 1-20 have been carefully considered and are responded to below.
Computer Readable Storage Media
	Applicants’ amendments to claims 19 and 20 with the inclusion of the term “non-transitory” are sufficient to overcome the rejection of the claims on the basis of lack of clarity with respect to the nature of the claimed storage medium, and the rejection is withdrawn.
Claim Rejections - 35 USC § 101
Applicant argues in reference to the 101 rejection that the claimed invention is statutory (pages 7-10).  Applicant's arguments and remarks filed 2 March 2022 have been fully considered but they are not persuasive.  The 35 USC 101 rejection is maintained and the rejection above has been updated to reflect current Office training and guidelines.
	a.	Applicants argue that the claimed invention cannot be considered to be directed to an abstract idea related to organizing human activity because the claims are directed to a practical application.  
	Examiner respectfully disagrees and replies that the instant invention is, as interpreted by the Examiner, clearly directed to an abstract idea which is related to certain methods of organizing human activity including advertising, marketing or sales activities or behaviors.  The rationale for the determination is that the claims viewed in consideration of the combination of the independent and dependent claims, are directed to the determination of the consumption of information provided in the form of content and the provision of rewards to users in accordance with consumption requirements to achieve a reward.  The instant invention is directed to limitations that are clearly purposed toward the organization of human activity by causing the performance of particular behaviors in response to provided content.  Thus the Examiner continues to maintain that the instant invention is directed a judicial exception.
	b.	Applicants argue further that the instant invention is directed to a practical application as an implementation any abstract idea.
	Examiner respectfully disagrees and replies that the instant invention is determined to not be directed to a practical application for the reasons expressed below.  
	First, in response to Applicant’s argument that the “systems and method uniquely utilize computing systems to and devices to authenticate connections to one or more user devices and author devices, provide long-form content, and incentivize content consumption and user/author interactions using one or more rewards,” the Examiner replies that the claims in combination with the written description do not disclose or present any specific methodologies or computing processes by which authentication of connections may be accomplished.  The terms authenticate and security are only presented in the written description as statements with no accompanying disclosures of the actual process by which authentication and security is performed.  For example paragraph [82] discloses the execution of the claims by a processer including the authentication of a connection but there are no specific disclosures located in the written description related to any authentication process.  The disclosures of the written description are essentially directed to the incentivization of content consumption and interactions by a process of linking information and measuring consumption of content.  When considered in the context of the claims and written description there are no specific technical disclosures or elements which provide improved authentication of connections or transmitted data, or improvements to computing systems or other technical fields, and therefore to not rise to the level of a practical application.  While there are sufficient disclosures related to the provision of incentives to incite the consumption of content in terms of rewards, such disclosures are not technically related disclosures that result in any technical improvement to computing systems or another technical field, or improvement related to a practical application.  Finally, it is noted that the instant invention is performed by well-known and established computing systems as found in the written description paragraphs [60], [62], and [63], as cited to above.
Claim Rejections - 35 USC § 103
Applicant's arguments and amendments filed 2 March 2022 have been fully considered but they are not persuasive. 
Applicants amended the independent claims 1, 10, and 19 by including elements from claim 8 into the claims, the added limitation as recited, “wherein a rate at which the computing system sends the reward to the user device and to the author device when the selection comprises a promoted item of long-form content is faster than a rate at which the computing system sends the reward to the user device and to the author device when the selection does not comprise the promoted item of long-form content.”  As well, Applicants argue that cited to prior art reference McCoy does not teach “a rate at which the computing system sends the reward to the user device and the author device,” or that the rate changes based on whether or not the selection comprises a “promoted item of long-form content,” because there is no discussion disclosed by McCoy related to a rate at which a reward is sent to the user device and the author device.
Examiner respectfully disagrees and replies first that explained above in the rejection the claims taken in the context of the written description result in an ambiguous disclosure as what the sending rate or rewards consists of.  Taken together, the Examiner interprets the subject matter of the limitation as noted above in the context of the written description to claim the provision of rewards in an increased amount in accordance with particular user actions and promotion status of content as cited below:
Abstract	“certain user actions may earn rewards at an increased rate for meeting a threshold, such a pre-set level of hours.”
Paragraph [33]	“Promoted long-form content may be delivered to devices at a faster rate than non-promoted content. Such speed variations may encourage selection and consumption of particular items. For example, a selection of the promoted item of long-form, a reward may be sent to the user device and to the author device at a rate that is faster than a rate at which the computing system sends the reward to the user device and to the author device when the selection does not comprise the promoted item of long-form content. In another example, the computing system may send a the reward to the user device and to the author device at the rate that is faster than the rate at which the computing system sends the reward to the user device and to the author device when the selection does not comprise the promoted item of long-form content for a predetermined period of time.”
Paras. [66]-[69] disclose in detail the earning of rewards at increased rates for promoted versus a lesser earning rate for non-promoted episodes.
Thus, in applying cited to prior art McCoy, the Examiner is not considering any particular “sending rate” which may be interpreted as a rate of sending on or by a computing system, which is not specifically disclosed in the claims or the written description, but instead is interpreting the limitation at issue to disclose a rate of earning rewards based upon consumption patterns and priorities established by factors including such parameters as variable prices for words based upon format, promoted status, or time of consumption.  McCoy as cited to above, discloses a range of variable earning rates for sent rewards including at least paras. [32] “As the reader spends these words on purchases, the writers of each work are paid according to the number of words of their work purchased,” [60] “sliding scale of value based on invitations, referrals, gifts sent, and the number of new members who sign up,” and as well rewards based upon top reader and top writer status.  As well, McCoy paragraph [15] discloses the tracking and display of real time leader boards indicating top readers and top writers in accordance with reading and writing achievements.  Taken together, the Examiner maintains the rejection of the claimed invention under 35 USC 103 in view of the combination of Katz and McCoy as explained above and in the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Ghulati (20200202071) for disclosures related to the scoring of content in terms of factuality and providing rewards and access to articles on the basis of veracity.  See at least paras. [51]-[74].
See Koenig et al. (20200193464) for disclosures related to the monetization and rewards earned through content distribution through a social network.  See at least paras. [27]-[38].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682